Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-18-00080-CV

                  IN THE INTEREST OF A.J.M. and A.R.P., Children

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-00429
                      Honorable Stephani A. Walsh, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant.

      SIGNED May 30, 2018.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice